Appeals by defendant (1) as limited by his brief, from a sentence of the Supreme Court, Suffolk County (Weissman, J.), imposed March 20, 1980, upon his conviction of attempted burglary in the third degree, on a plea of guilty, the sentence being five years’ probation upon certain conditions; and (2) from an amended judgment of the same court, rendered April 3, 1980, *628which vacated the sentence of probation, upon defendant’s plea of guilty to charges of violating the terms and conditions of his probation, and resentenced him to a term of imprisonment. | Appeal from the sentence imposed March 20, 1980, dismissed. Said sentence was vacated and superseded by the amended judgment rendered April 3, 1980. 11 Amended judgment rendered April 3, 1980, affirmed. No opinion. Lazer, J. P., Weinstein, Brown and Lawrence, JJ., concur.